Citation Nr: 1530062	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a sack, to include as secondary to residuals of a pilonidal cyst.

3.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia patella with degenerative joint disease.

4.  Entitlement to a rating in excess of 10 percent for hiatal hernia and peptic ulcer.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to February 1971, and from August 1984 to September 1993. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the appeal in December 2012.

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral eye disability, an initial rating in excess of 10 percent for left knee chondromalacia patella with degenerative joint disease, and a rating in excess of 10 percent for hiatal hernia and peptic ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's gluteal cleft scar with mild loss of subcutaneous tissue, claimed by the Veteran as a "sack," is a residual of in-service treatment for a pilonidal cyst.


CONCLUSIONS OF LAW

The criteria for service connection for a gluteal cleft scar with mild loss of subcutaneous tissue have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As reflected in his February 2008 claim and April and August 2008 statements, the Veteran contends that, as a result of the in-service removal of a cyst, he has a residual "sack" that has affected his rectal and bowel function.

In a January 2009 rating decision, the RO granted service connection for residuals of pilonidal cyst and assigned a noncompensable (0 percent) rating.  The rating decision was based on the findings of a December 2008 VA examination, which diagnosed "Pilonidal cyst with no definite sac identified," with a scar that was "nontender and nonpainful."  The Veteran's noncompensable rating was assigned by analogy under 38 C.F.R. § 7819-7804, based on the diagnostic criteria for rating scars.  See 38 C.F.R. §§ 4.20, 4.27. 

However, in a January 2009 statement of the case, the RO continued to deny service connection for a "sack" as a residual of pilonidal cyst, on the basis that the medical evidence did not reflect any diagnosis of a "sack."  In doing so, the RO noted that, on December 2008 VA examination, no such sack was found, and the diagnosis was pilonidal cyst with no definite sack identified.  The Veteran perfected his appeal of the service connection issue, continuing to assert that he had a residual "sack" that has affected his rectal and bowel function.

In its December 2012 remand, the Board continued to characterize the Veteran's claim as one for "service connection for a sack as secondary to residuals of a pilonidal cyst," but noted that it appeared that he was contending that the sack was a residual of his in-service surgery to remove a pilonidal cyst.  The Board noted that the December 2008 VA examiner failed to find the claimed sack condition, but that  the Veteran had made specific contentions since the examination regarding the problems associated with his claimed disorder, and that, therefore, another examination was necessary in order to obtain an opinion that considered all of the Veteran's contentions.  

The Veteran was provided another examination in March 2013.  At that time, the diagnosis was "small 1-2 cm linear scar noted in the gluteal cleft," with "mild loss of [subcutaneous] tissue noted around the scar."  The examiner noted that the Veteran's in-service treatment for a pilonidal cyst had resulted in such a "sack," as described.  

Given the March 2013 VA examination findings, the Board finds that the Veteran's gluteal cleft scar with mild loss of subcutaneous tissue, claimed by the Veteran as a "sack," is a residual of in-service treatment for a pilonidal cyst.  Accordingly, service connection for gluteal cleft scar with mild loss of subcutaneous tissue must be granted.  

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed. 


ORDER

Service connection for a gluteal cleft scar with mild loss of subcutaneous tissue is granted.  


REMAND

In its December 2012 remand, the Board noted that the Veteran had indicated in several statements, including his July 2008 notice of disagreement, that he requested to be assigned to Operation Deep Freeze while on active duty between 1962 and 1964, but was rejected based on findings related to his eyes, and that the medical officer who conducted an examination of his eyes indicated his findings in his decision to deny his request.  The Board noted that such evidence was not in the Veteran's service treatment records, but may be in his service personnel records, as it related to an assignment/transfer he requested, and therefore instructed the AOJ to obtain the Veteran's service personnel records.

However, while the AOJ listed as evidence considered in its March 2013 supplemental statement of the case "VA service treatment and personnel records from the period of August 1961 to February 1971 and August 1984 to September 1993," the Veteran's service personnel records have not been associated by the claims file, and there is no indication that the AOJ obtained or attempted to obtain any such records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 38 C.F.R. § 3.156(c).  

Also, in an April 2013 statement, the Veteran asserted that he had seen a private ophthalmologist, Dr. M.K., in 2012 and 2013 who had diagnosed him with Fuchs' disease and indicated that it might be related to service, and requested that VA obtain such records.  

Regarding the Veteran's left knee disability, May 2007 private left knee magnetic resonance imaging (MRI) results revealed a complex tear of the anterior horn of the lateral meniscus, and possible small free edge tear of the horn of the medial meniscus.  On December 2008 VA examination, the Veteran reported some locking of the left knee, and McMurray test was positive for a click.  However, pursuant to the December 2012 VA remand instructions, the Veteran was provided another VA examination in March 2013, and at that time the examiner incorrectly stated that the Veteran had never had any meniscal condition, and did not evaluate the Veteran for any symptomology related to such.  Furthermore, the Veteran's representative, in a May 2015 brief, asserted that the Veteran's meniscal tear was related to his service-connected chondromalacia patella with degenerative joint disease and should be separately rated.  Therefore, the Veteran should be provided another VA examination of his left knee disability that addresses any disability relating to the meniscus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).   Furthermore, in his April 2013 statement, the Veteran requested that VA obtain medical records related to his left knee from his private physician, Dr. J.W., dated from January 2008 to March 2013.

Regarding the Veteran's hiatal hernia and peptic ulcer, as reflected in his July 2008 notice of disagreement and February 2009 substantive appeal, he has repeatedly asserted that his service-connected disability affects his voice and ability to speak.  In its May 2015 brief, the Veteran's representative again argued that his hiatal hernia and peptic ulcer affected his ability to speak and affected the condition of his larynx, and that on VA examination it should be determined whether the Veteran's service-connected disability has affected the larynx.  Along with the brief, the representative submitted a medical article regarding the relationship between acid reflux and potential damage to the larynx.  While on December 2008 VA examination, the Veteran reported that he felt that he was beginning to lose his voice due to his reflux, the April 2008, December 2008, and March 2013 VA examination reports of record do not address whether his service-connected hiatal hernia and peptic ulcer have been productive of damage to the larynx.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit, or authorize VA to obtain, all pertinent medical records, to specifically include those from his private ophthalmologist, Dr. M.K., and the private physician treating his left knee, Dr. J.W.  If the Veteran provides the requisite authorization, make reasonable attempts to obtain any such records.

2.  Obtain all outstanding pertinent VA medical records dated from February 2013 to the present.

3.  Obtain the Veteran's service personnel records, to specifically include those related to his assertion that he requested to be assigned to Operation Deep Freeze while on active duty between 1962 and 1964, but was rejected based on findings related to his eyes, and that the medical officer who conducted an examination of his eyes indicated his findings in his decision to deny the request.

4.  Schedule the Veteran for a VA examination of his left knee.  After reviewing the claims file, the examiner should answer the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent or greater possibility) that a left knee meniscus disorder is related to the Veteran's service, to include his June 1965 knee injury resulting from a motorcycle accident.

b)  Is it at least as likely as not (i.e. a 50 percent or greater possibility) that any left knee meniscus disorder was caused or aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's service-connected chondromalacia patella with degenerative joint disease.

The examiner should specifically consider the May 2007 private left knee MRI findings.

If the answer to either question is yes, the examiner should report the extent of the Veteran's meniscus disorder in accordance with VA rating criteria, to include whether such disorder has resulted in dislocated semilunar cartilage, and episodes of "locking," pain, and effusion into the joint.  

A full rationale for any opinion given should be provided.

5.  Schedule the Veteran for a VA examination of his hiatal hernia and peptic ulcer.  Specifically, the examiner should address the Veteran's contentions regarding his acid reflux on his ability to speak, and determine what, if any, damage to the Veteran's larynx has been the result of his hiatal hernia and peptic ulcer.  If any such secondary damage to the larynx is found, the examiner should report the extent of such damage in accordance with VA rating criteria.

6.  After completing the above and any other necessary development, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


